DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Drawings
The drawings are filled on 11/26/2019 are accepted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Danielsson et al. (US Pub. No.: 2018/0107880 A1)
Regarding claim 1, Danielsso discloses a method, comprising: detecting an individual present within a monitored area (Now referring to FIG. 2, a method for tracking a person in a defined area 101, such as the one depicted in FIG. 1, is described. The method starts by identifying a person entering a defined area, step 202. After the step 202, of identifying a person entering the defined area 101, an identification profile of the identified person is registered in a list of persons that are tracked in the area 405 (step 204)  [Para. 0042-043]); initiating a video to capture the individual within the monitored area (As an example a monitoring camera 107c monitoring the entrance 102a to the defined area 101 may be used to capture image data from which identification characteristics for describing the appearance of the identified person may be extracted and registered in an identification profile. Image data captured by monitoring cameras 107c monitoring the entrance 102a to the defined area 101 may also be useful for updating available identification profiles with identification characteristics describing the current appearance of the identified person [Para. 0043]); obtaining policies associated with the monitored area (The advantage of using image data captured by a monitoring camera 107c monitoring the entrance 102a to the defined area 101 for updating the identification profile is that it is performed when, or shortly after, the person has been identified by presenting and matching credentials, implying that a positive identification of the person has been made with enough confidence to let the person in to the defined area [Para. 0043, see also Para. 0054, see also Para. 0040]); deriving biometric features of the individual (the comparison of the created set of identification characteristics of the detected object in the received image data to the registered identification profiles in list of persons that have entered the area is performed by calculating confidence scores based on the correlation between the created set of identification characteristics of the detected object in the received image data and the identification profile of the persons in the list of persons that have entered the area, and the determination of the identification profile in the list of persons that have entered the area that best match the created set of identification characteristics is performed by selecting the identification profile corresponding to the confidence score representing the highest correlation with the created set of identification characteristics of the detected object in the received image data. An advantage with using confidence scores to determine the highest correlation is that it quantifies the correlation in a processing efficient way. In yet other embodiments, the identification profile comprises one or more sets of identification characteristics for describing the appearance of a person, selected from the group consisting of: characteristic geometrical parameters of the body or the face of a person, mathematical expressions representing facial features or features of the body of a person, texture parameters of a person's clothing, skin or face, color spectrum from the image of a person or part of a person, gait of a person, a movement pattern of a person. The identification characteristics for describing the appearance of a person further adds to the processing efficiency and reliability of the method for tracking as it offers ways to calculate and process appearance features [Para. 0017-0018]); recording an identifier associated with the biometric features and other information identified from the policies in a security log (After the step 202, of identifying a person entering the defined area 101, an identification profile of the identified person is registered in a list of persons that are tracked in the area 405 (step 204). There are various alternatives for performing step 204, if an identification profile for the identified person is available for the monitoring system the identification profile may be labelled as "tracked" or similar. A pointer to the identification profile in question may alternatively be generated from a list of persons that are tracked in the area 405, of course the identification profile may also by copied to designated memory for the list of persons that are tracked in the area 405. If an identification profile of the identified person is not available for the monitoring system a new identification profile may be generated from image data captured by monitoring cameras 107 monitoring the defined area 101. As an example, a monitoring camera 107c monitoring the entrance 102a to the defined area 101 may be used to capture image data from which identification characteristics for describing the appearance of the identified person may be extracted and registered in an identification profile. Image data captured by monitoring cameras 107c monitoring the entrance 102a to the defined area 101 may also be useful for updating available identification profiles with identification characteristics describing the current appearance of the identified person. The advantage of using image data captured by a monitoring camera 107c monitoring the entrance 102a to the defined area 101 for updating the identification profile is that it is performed when, or shortly after, the person has been identified by presenting and matching credentials, implying that a positive identification of the person has been made with enough confidence to let the person in to the defined area. If the person for example has a new haircut, new pair of glasses, or simply a new outfit changing the appearance of the person the identification profile may be adapted for this at a point in the system where the identification of the person is known from the presented credentials [Para. 0043, see also Para. 0023-0024]) and indexing the security log to the video (In step 214 the detected object is connected to the determined identification profile that best match the identification profile of the detected object. The connection may be implemented as reference, tag or pointer saved as metadata connected to the image frame in which the object was detected. Alternatively, or in combination a reference, tag or pointer to the video frame or sequence of video frames or alternatively the point in time, or time interval, and location of the scene or camera which captured the images of the detected object may be stored in the identification profile that was determined to best match the identification characteristics of the detected object [Para. 0049, see also Para. 0045]).

Regarding claim 2, Danielsso discloses everything as discuss above, Danielsso further discloses sending a real-time alert when an action of the individual is determined to violate one of the policies based on the video (But if the confidence score is not larger than the threshold, this indicates that the match between the created identification characteristics and the identification profile has poor correlation. This could typically be the case when a person that has been removed from the list of persons that are tracked in the area 405 has started to move in the monitored part of the area again. Poor correlation could also indicate that a person has entered the area without presenting credentials. The created identification characteristics are then compared to the identification profiles in the list of persons that has entered the area 505 by calculating confidence scores of the correlation between the created identification characteristics and the corresponding identification characteristics of the identification profiles, see step 318. Similar to step 312, the identification profile corresponding to the highest correlation is then selected in step 320 and connected to the detected object in step 214. If the calculated confidence score corresponding to the identification profile with the highest correlation to the set of identification characteristics of the detected object is smaller than a second predetermined threshold the act of connecting the detected object to the identification profile that generates the best match may not be performed. This will prevent the system from storing results that may be misleading. An alert may also be generated and transmitted to an operator of the system in such cases. It may be critical that these cases of matches with poor correlation are highlighted as a poor match as it may be an indication that a person not being permitted to access to the defined area 101 has gained access to the defined area 101 anyway [Para. 0055-0056]).

Regarding claim 3, Danielsso discloses everything as discuss above, Danielsso further discloses sending a link to access the video with the real-time alert [Para. 0041].

Regarding claim 4, Danielsso discloses everything as discuss above, Danielsso further discloses streaming the video to a security monitor [Para. 0044].  

Regarding claim 5, Danielsso discloses everything as discuss above, Danielsso further discloses checking a sensor located in the monitored area based on the action (When an object has been detected in the image data a set of identification characteristics is created to describe the visual appearance of the detected object, step 208. Image data from a single image frame or a video sequence captured by one or more monitoring cameras 107 monitoring the defined area 101 may be used to create the identification characteristics for the detected object. Various image and/or video analysis algorithms may be used to extract and create the identification characteristics from the image data [Para. 0045]), determining from the sensor a corrective action is needed, and sending a notification that identifies the corrective action (The identification characteristics may be created at the monitoring camera that captured the image data, another monitoring camera in the monitoring system, at a local computational unit serving nearby cameras or at a server 109b connected to the monitoring cameras. The creation of the identification characteristics is made in response to an object being detected in the received image data. If the object is detected in one part of the system and the creation of the identification characteristics is to be performed in another part of the system, data describing the detected object in the image data may be transmitted from the part detecting the object to the part that is to create identification characteristics. Examples of such data describing the detected component in the image data may be image coordinates, time stamp, object label, colour identifiers, image of the object etc. This will enable the receiving part to continue the method of tracking the object with creating identification characteristics of the detected object [Para. 0046]).  

Regarding claim 6, Danielsso discloses everything as discuss above, Danielsso further discloses logging an identifier for the action in the security log (The identification module 402 of FIG. 4 may be implemented on a physical access controller 103a, 103b or on a server connected to the physical access control system, such as server 109a. A central server, such as the 109a or 109b will typically include the functionality of the registration module 404, however the functionality of the registration module could alternatively be distributed on the monitoring cameras 107 or the physical access controllers 103 using peer to peer protocols known in the art. The registration module 404 could also, as yet another alternative, be implemented on local computation unit(s) serving one or more nearby monitoring camera(s) 107. The identification module 402 is connected to the registration module 404 and transmits an identifier of the identified person to the registration module 404 so that the identification profile of the identified person can be registered in the list of persons tracked in the area 405. The registration module 404 stores and handles the communication with regards to the entries of the list of persons tracked in the area 405 in connection to the other modules of system 400 and 500. The registration module 404 may comprise submodules, e.g. one submodule handling the communication with the other modules of the system 400 and 500, and one submodule storing the actual list of persons tracked in the area 405 [Para. 0063]).

Regarding claim 7, Danielsso discloses everything as discuss above, Danielsso further discloses ending a recording of the video when the individual is detected from the video as having left the monitored area (The list of persons tracked in the area 405 will hence comprise the most likely candidates for a match with high correlation when an object is detected in image data. Processing time and resources will hence be reduced in the majority of cases when the tracking method is used as only the most likely candidates are used in the comparison step 310 and in the rare cases that one of the most likely candidates does not generate a match with good enough correlation a second comparison step 318 will offer the possibility to also compare the identification characteristics with the identification profiles of persons that has entered the area but has not been connected to a detected object in recent time. So if a person enters a defined area 101 but then for example stays in a room not monitored by any of the monitoring cameras 107 for a time period longer than the predetermined activity time period the identification profile of that person may be removed from the list of persons that are tracked in the area 405 but as the person still will be on the list of persons that entered the area 505 the identification profile of that person may be selected when the person left the unmonitored room and was detected by a monitoring camera [Para. 0057]).

Regarding claim 8, Danielsso discloses everything as discuss above, Danielsso further discloses processing the detecting, the initiating, the obtaining, the deriving, and the recording for at least one additional individual detected in the video with the individual within the monitored area (camera 106 may be used for capturing images of the person for the preregistration. The captured images may be used for compiling an identification profile comprising information for identifying the person from image data. The identification profile comprises one or more sets of identification characteristics for describing the appearance of a person. Examples of identification characteristics are characteristic geometrical parameters of the body or the face of a person, mathematical expressions representing facial features or features of the body of a person, texture parameters of a person's clothing, skin or face, colour spectrum from the image of a person or part of a person, gait of a person, a movement pattern of a person. In addition to identification characteristics for describing the appearance of a person the identification profile could also comprise other descriptors of the person, e.g. earlier determined positions of a person within the defined area, or identifiers transmitted from various mobile devices carried by the person. The compilation of an identification profile may or may not be a part of the preregistration process. Alternatively, the identification profile may be compiled using image data from cameras 107 a-f monitoring the defined area 101, after the person has entered the defined area 101. Image data used in the identification profile may also be collected partly during the preregistration and partly in a defined area 101. Yet another alternative is to import identification profiles or data that could be used to compile an identification profile from another source, such as another monitoring system [Para. 0037, see also Para. 0045]).

Regarding claim 9, Danielsso discloses everything as discuss above, Danielsso further discloses wherein processing further includes determining that an action of the individual or one of the at least one additional individual with respect to one another within the monitored area violates at least one of the policies from the video (The created identification characteristics are then compared to the identification profiles in the list of persons that has entered the area 505 by calculating confidence scores of the correlation between the created identification characteristics and the corresponding identification characteristics of the identification profiles, see step 318. Similar to step 312, the identification profile corresponding to the highest correlation is then selected in step 320 and connected to the detected object in step 214. If the calculated confidence score corresponding to the identification profile with the highest correlation to the set of identification characteristics of the detected object is smaller than a second predetermined threshold the act of connecting the detected object to the identification profile that generates the best match may not be performed. This will prevent the system from storing results that may be misleading. An alert may also be generated and transmitted to an operator of the system in such cases. It may be critical that these cases of matches with poor correlation are highlighted as a poor match as it may be an indication that a person not being permitted to access to the defined area 101 has gained access to the defined area 101 anyway [Para. 0056]).

Regarding claim 10, Danielsso discloses everything as discuss above, Danielsso further discloses wherein detecting further includes detecting a presence of the individual through a sensor located in the monitored area (The advantage of using image data captured by a monitoring camera 107c monitoring the entrance 102a to the defined area 101 for updating the identification profile is that it is performed when, or shortly after, the person has been identified by presenting and matching credentials, implying that a positive identification of the person has been made with enough confidence to let the person in to the defined area. If the person for example has a new haircut, new pair of glasses, or simply a new outfit changing the appearance of the person the identification profile may be adapted for this at a point in the system where the identification of the person is known from the presented credentials [Para. 0043]).

Regarding claim 11, Danielsso discloses everything as discuss above, Danielsso further discloses wherein deriving matching the biometric features to a known individual having registered biometric features [Para. 0062] and recording the identifier within the security log as the known individual [Para. 0063].  

Regarding claim 12, Danielsso discloses everything as discuss above, Danielsso further discloses wherein deriving calculating a value from the biometric features (The tracking method of FIG. 3 starts with identifying a person by matching credentials, step 202, and registering an identification profile of the identified person in a list of persons tracked in the area 405, step 204. Both step 202 and step 204 have been discussed earlier with reference to FIG. 2. The identification profile is however also registered in a list of persons that has entered the area 505, step 304. The list of persons that has entered the area 505 comprises identification profiles of all persons that has been identified as entered the area. To keep the list accurate, persons that are identified as leaving the area may be removed from the list. Similar to the tracking method displayed in FIG. 2 image data is received in step 206 and identification characteristics for a detected object in the received image data is created in step 208. In step 310 the created identification characteristics are then compared to the identification profiles in the list of persons tracked in the area 405 by calculating confidence scores of the correlation between the created identification characteristics and the corresponding identification characteristics of the identification profiles [Para. 0054]), assigning the identifier as a random identifier linked to the value, and recording the identifier in the security log (Confidence scores have been discussed earlier and that discussion also applies to the confidence scores calculated in step 310. The identification profile that has the highest correlation with the created identification characteristics of the detected object and thereby generates the highest confidence scores is selected in step 213. In order to examine the quality of the match between the created identification characteristics and the identification profile with the highest correlation the confidence score associated highest correlation is compared with a threshold in step 316. If the confidence score is larger than this threshold the match between the created identification characteristics and the identification profile has a good enough quality to continue to step 214 where the detected object is connected to the identification profile [Para. 0054]).

Regarding claim 13, Danielsso discloses everything as discuss above, Danielsso further discloses wherein recording further includes recording action identifiers in the security log for predefined actions taken by the individual within the monitored area based on the video (In step 214 the detected object is connected to the determined identification profile that best match the identification profile of the detected object. The connection may be implemented as reference, tag or pointer saved as metadata connected to the image frame in which the object was detected. Alternatively, or in combination a reference, tag or pointer to the video frame or sequence of video frames or alternatively the point in time, or time interval, and location of the scene or camera which captured the images of the detected object may be stored in the identification profile that was determined to best match the identification characteristics of the detected object [Para. 0049]).

Regarding claim 14, Danielsso discloses a method, comprising: initiating a security video when an individual is detected within a secure area (As an example a monitoring camera 107c monitoring the entrance 102a to the defined area 101 may be used to capture image data from which identification characteristics for describing the appearance of the identified person may be extracted and registered in an identification profile. Image data captured by monitoring cameras 107c monitoring the entrance 102a to the defined area 101 may also be useful for updating available identification profiles with identification characteristics describing the current appearance of the identified person [Para. 0043]); obtaining policies associated with the monitored area (The advantage of using image data captured by a monitoring camera 107c monitoring the entrance 102a to the defined area 101 for updating the identification profile is that it is performed when, or shortly after, the person has been identified by presenting and matching credentials, implying that a positive identification of the person has been made with enough confidence to let the person in to the defined area [Para. 0043, see also Para. 0054, see also Para. 0040]);  (As an example a monitoring camera 107c monitoring the entrance 102a to the defined area 101 may be used to capture image data from which identification characteristics for describing the appearance of the identified person may be extracted and registered in an identification profile. Image data captured by monitoring cameras 107c monitoring the entrance 102a to the defined area 101 may also be useful for updating available identification profiles with identification characteristics describing the current appearance of the identified person [Para. 0043]); obtaining policies associated with the monitored area (The advantage of using image data captured by a monitoring camera 107c monitoring the entrance 102a to the defined area 101 for updating the identification profile is that it is performed when, or shortly after, the person has been identified by presenting and matching credentials, implying that a positive identification of the person has been made with enough confidence to let the person in to the defined area [Para. 0043, see also Para. 0054, see also Para. 0040]);  Docket No. 19-125418recording actions taken by the individual within a security log based on the security video (camera 106 may be used for capturing images of the person for the preregistration. The captured images may be used for compiling an identification profile comprising information for identifying the person from image data. The identification profile comprises one or more sets of identification characteristics for describing the appearance of a person. Examples of identification characteristics are characteristic geometrical parameters of the body or the face of a person, mathematical expressions representing facial features or features of the body of a person, texture parameters of a person's clothing, skin or face, colour spectrum from the image of a person or part of a person, gait of a person, a movement pattern of a person. In addition to identification characteristics for describing the appearance of a person the identification profile could also comprise other descriptors of the person, e.g. earlier determined positions of a person within the defined area, or identifiers transmitted from various mobile devices carried by the person. The compilation of an identification profile may or may not be a part of the preregistration process. Alternatively, the identification profile may be compiled using image data from cameras 107 a-f monitoring the defined area 101, after the person has entered the defined area 101. Image data used in the identification profile may also be collected partly during the preregistration and partly in a defined area 101. Yet another alternative is to import identification profiles or data that could be used to compile an identification profile from another source, such as another monitoring system [Para. 0037, see also Para. 0045]); sending an alert when an action violates one of the security policies (But if the confidence score is not larger than the threshold, this indicates that the match between the created identification characteristics and the identification profile has poor correlation. This could typically be the case when a person that has been removed from the list of persons that are tracked in the area 405 has started to move in the monitored part of the area again. Poor correlation could also indicate that a person has entered the area without presenting credentials. The created identification characteristics are then compared to the identification profiles in the list of persons that has entered the area 505 by calculating confidence scores of the correlation between the created identification characteristics and the corresponding identification characteristics of the identification profiles, see step 318. Similar to step 312, the identification profile corresponding to the highest correlation is then selected in step 320 and connected to the detected object in step 214. If the calculated confidence score corresponding to the identification profile with the highest correlation to the set of identification characteristics of the detected object is smaller than a second predetermined threshold the act of connecting the detected object to the identification profile that generates the best match may not be performed. This will prevent the system from storing results that may be misleading. An alert may also be generated and transmitted to an operator of the system in such cases. It may be critical that these cases of matches with poor correlation are highlighted as a poor match as it may be an indication that a person not being permitted to access to the defined area 101 has gained access to the defined area 101 anyway [Para. 0055-0056]); indexing security log entries made to the security log to the security video (In step 214 the detected object is connected to the determined identification profile that best match the identification profile of the detected object. The connection may be implemented as reference, tag or pointer saved as metadata connected to the image frame in which the object was detected. Alternatively, or in combination a reference, tag or pointer to the video frame or sequence of video frames or alternatively the point in time, or time interval, and location of the scene or camera which captured the images of the detected object may be stored in the identification profile that was determined to best match the identification characteristics of the detected object [Para. 0049, see also Para. 0045]); and stopping recordation of the security video when the individual is detected as exiting the secure area (The list of persons tracked in the area 405 will hence comprise the most likely candidates for a match with high correlation when an object is detected in image data. Processing time and resources will hence be reduced in the majority of cases when the tracking method is used as only the most likely candidates are used in the comparison step 310 and in the rare cases that one of the most likely candidates does not generate a match with good enough correlation a second comparison step 318 will offer the possibility to also compare the identification characteristics with the identification profiles of persons that has entered the area but has not been connected to a detected object in recent time. So if a person enters a defined area 101 but then for example stays in a room not monitored by any of the monitoring cameras 107 for a time period longer than the predetermined activity time period the identification profile of that person may be removed from the list of persons that are tracked in the area 405 but as the person still will be on the list of persons that entered the area 505 the identification profile of that person may be selected when the person left the unmonitored room and was detected by a monitoring camera [Para. 0057]).
Regarding claim 15, Danielsso discloses everything as discuss above, Danielsso further discloses wherein monitoring further includes obtaining an asset security policy when the individual is determined from the security video to access a secure asset within the secure area  (camera 106 may be used for capturing images of the person for the preregistration. The captured images may be used for compiling an identification profile comprising information for identifying the person from image data. The identification profile comprises one or more sets of identification characteristics for describing the appearance of a person. Examples of identification characteristics are characteristic geometrical parameters of the body or the face of a person, mathematical expressions representing facial features or features of the body of a person, texture parameters of a person's clothing, skin or face, colour spectrum from the image of a person or part of a person, gait of a person, a movement pattern of a person. In addition to identification characteristics for describing the appearance of a person the identification profile could also comprise other descriptors of the person, e.g. earlier determined positions of a person within the defined area, or identifiers transmitted from various mobile devices carried by the person. The compilation of an identification profile may or may not be a part of the preregistration process. Alternatively, the identification profile may be compiled using image data from cameras 107 a-f monitoring the defined area 101, after the person has entered the defined area 101. Image data used in the identification profile may also be collected partly during the preregistration and partly in a defined area 101. Yet another alternative is to import identification profiles or data that could be used to compile an identification profile from another source, such as another monitoring system [Para. 0037, see also Para. 0045]) and monitoring the individual with respect to the secure asset based on the asset security policy (As an example a monitoring camera 107c monitoring the entrance 102a to the defined area 101 may be used to capture image data from which identification characteristics for describing the appearance of the identified person may be extracted and registered in an identification profile. Image data captured by monitoring cameras 107c monitoring the entrance 102a to the defined area 101 may also be useful for updating available identification profiles with identification characteristics describing the current appearance of the identified person [Para. 0043]); obtaining policies associated with the monitored area (The advantage of using image data captured by a monitoring camera 107c monitoring the entrance 102a to the defined area 101 for updating the identification profile is that it is performed when, or shortly after, the person has been identified by presenting and matching credentials, implying that a positive identification of the person has been made with enough confidence to let the person in to the defined area [Para. 0043, see also Para. 0054, see also Para. 0040]);  (As an example a monitoring camera 107c monitoring the entrance 102a to the defined area 101 may be used to capture image data from which identification characteristics for describing the appearance of the identified person may be extracted and registered in an identification profile. Image data captured by monitoring cameras 107c monitoring the entrance 102a to the defined area 101 may also be useful for updating available identification profiles with identification characteristics describing the current appearance of the identified person [Para. 0043]); obtaining policies associated with the monitored area (The advantage of using image data captured by a monitoring camera 107c monitoring the entrance 102a to the defined area 101 for updating the identification profile is that it is performed when, or shortly after, the person has been identified by presenting and matching credentials, implying that a positive identification of the person has been made with enough confidence to let the person in to the defined area [Para. 0043, see also Para. 0054, see also Para. 0040]).
  
Regarding claim 16, Danielsso discloses everything as discuss above, Danielsso further discloses wherein monitoring further includes obtaining an identifier for the individual based on: 1) biometric features derived for the individual from the security video or 2) a security system that authenticated the individual for initial access to the secure area (the comparison of the created set of identification characteristics of the detected object in the received image data to the registered identification profiles in list of persons that have entered the area is performed by calculating confidence scores based on the correlation between the created set of identification characteristics of the detected object in the received image data and the identification profile of the persons in the list of persons that have entered the area, and the determination of the identification profile in the list of persons that have entered the area that best match the created set of identification characteristics is performed by selecting the identification profile corresponding to the confidence score representing the highest correlation with the created set of identification characteristics of the detected object in the received image data. An advantage with using confidence scores to determine the highest correlation is that it quantifies the correlation in a processing efficient way. In yet other embodiments, the identification profile comprises one or more sets of identification characteristics for describing the appearance of a person, selected from the group consisting of: characteristic geometrical parameters of the body or the face of a person, mathematical expressions representing facial features or features of the body of a person, texture parameters of a person's clothing, skin or face, color spectrum from the image of a person or part of a person, gait of a person, a movement pattern of a person. The identification characteristics for describing the appearance of a person further adds to the processing efficiency and reliability of the method for tracking as it offers ways to calculate and process appearance features [Para. 0017-0018, see also Para. 0050 and Para. 0056]);   

Regarding claim 17, Danielsso discloses everything as discuss above, Danielsso further discloses wherein recording further includes recording the identifier of the individual with the actions in the security log [Para. 0063].   

Regarding claim 18, Danielsso discloses everything as discuss above, Danielsso further discloses wherein stopping further includes compressing the security video as a compressed video and recording a link to the compressed video within the security log (The monitoring cameras 107a-f may be any digital video cameras capable of generating image sequences and/or any analog video cameras capable of generating image sequences. In the case of a monitoring camera being an analog video camera, the analog video camera is connected to a converter transforming the analog image information to digital image data and providing the digital image data to the network 20. Such a converter might be a video encoder or a video server. In FIG. 1 the server 109b is placed in box with dashed lines outside, but connected to, the defined area 101. The purpose of this representation of the server 109b is, as mentioned previously, to show that the server may be physically located within the defined area 101 or outside the defined area, in case the server 109b is located outside the defined area 101 it would be connected to the monitoring cameras 107a:fthrough the network. Alternatively, the monitoring cameras 107 a:f may be equipped to handle storage, processing and management of image data locally or by using a local computational device serving nearby monitoring cameras 107 a:f. The monitoring system handles the stored identification profiles and manages object tracking of objects in image data acquired by the monitoring cameras. The monitoring system is connected to the physical access control system. The servers 109a and 109b are in FIG. 1 drawn as separate units but the functionality of server 109a and 109b may of course be combined on one physical server unit [Para. 0041]).  

Regarding claim 19, it is substantially the same as claims 1 and 14, except claim 19 is in system claim format.  Because the same reasoning applies, claim 19 is rejected under the same reasoning as claims 1 and 14, where Danielsso further discloses a system [Fig. 1], comprising: a camera [Fig. 1, Camera 106] configured to capture video clips within a secure area [Fig. 1, Para. 0037-0038]; a server [Fig. 1, Server 109] comprising a processor and a non-transitory computer-readable storage medium [Para. 0035, Para. 0040, Para. 0063];  Docket No. 19-125419the non-transitory computer-readable storage medium comprising executable instructions representing a security monitor [Para. 0022, Para. 0041]; the security monitor when executed on the processor from the non- transitory computer-readable storage medium causing the processor to perform processing [Para. 0041] comprising: 

Regarding claim 20, Danielsso discloses everything as discuss above, Danielsso further discloses at least one sensor located within the secure area (The object detection may be performed at the monitoring cameras 107, either by the monitoring camera that captured the image data or another monitoring camera that received the imaged data from a monitoring camera that captured the image data. Alternatively, the object detection may be performed at a server 109b connected to the monitoring cameras 107 in the monitoring system or at a local computational device serving nearby monitoring cameras 107 [Fig. 1, Para. 0044]), wherein the security monitor [Fig. 1, Camera 106] when executed by the processor from the non-transitory computer-readable storage medium is further configured to cause the processor to perform additional processing [Para. 0022, Para. 0041] comprising: checking the at least one sensor when a particular non-compliant action indicates that an asset located within the secure area requires a remedial action (When an object has been detected in the image data a set of identification characteristics is created to describe the visual appearance of the detected object, step 208. Image data from a single image frame or a video sequence captured by one or more monitoring cameras 107 monitoring the defined area 101 may be used to create the identification characteristics for the detected object. Various image and/or video analysis algorithms may be used to extract and create the identification characteristics from the image data [Para. 0045]); and sending an identifier for the asset and an identifier for the remedial action to a resource for performing the remedial action on the asset (The identification characteristics may be created at the monitoring camera that captured the image data, another monitoring camera in the monitoring system, at a local computational unit serving nearby cameras or at a server 109b connected to the monitoring cameras. The creation of the identification characteristics is made in response to an object being detected in the received image data. If the object is detected in one part of the system and the creation of the identification characteristics is to be performed in another part of the system, data describing the detected object in the image data may be transmitted from the part detecting the object to the part that is to create identification characteristics. Examples of such data describing the detected component in the image data may be image coordinates, time stamp, object label, colour identifiers, image of the object etc. This will enable the receiving part to continue the method of tracking the object with creating identification characteristics of the detected object [Para. 0046]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) Moore et al. (US Pub. No.: 2017/0264608 A1) teaches various features pertain to two-factor authentication. A user seeking access to the secure facility or system generates a time-limited Quick Response (QR) code with his or her smartphone for display on a touchpad screen of the smartphone. The user presents the display of the QR code to a video camera of an authentication system that controls access to the secure facility or system. The video camera captures both the QR code on the smartphone screen and an image of the user. The authentication system then identifies the user based on a biometric analysis of the image of the user and confirms the authentication by verifying that the QR code corresponds to an authorized user. The QR code may be generated based on a secret key stored within the smartphone and the current date/time, with valid authorization limited to a narrow time window following generation of the QR code. Alternatively, the authentication code may be continuously or periodically transmitted as an infrared signal (IR) by a device such as smart glasses. (2) Han et al. (US Pub. No.: 2005/0105765A1) teaches a video surveillance system uses rule-based reasoning and multiple-hypothesis scoring to detect predefined behaviors based on movement through zone patterns. Trajectory hypothesis spawning allows for trajectory splitting and/or merging and includes local pruning to managed hypothesis growth. Hypotheses are scored based on a number of criteria, illustratively including at least one non-spatial parameter. Connection probabilities computed during the hypothesis spawning process are based on a number of criteria, illustratively including object size. Object detection and probability scoring is illustratively based on object class. (3) Wolf et al. (US Patent No.: 10,572,638 B2) teaches a mobile terminal is provided by an issuing authority for capturing biometric data of a user for transmission to a security document. The mobile terminal includes a data storage unit containing a credential, an authentication module, a sensor for capturing the biometric data of the user and a control unit that is configured to capture the biometric data of the user only upon successful reciprocal authentication of the user and the mobile terminal. An authenticity test module tests the authenticity of the captured biometric data captured. If authentic, the captured biometric data is stored in the data storage unit in protected form. Readout of the biometric data from the mobile terminal, by an operator of the issuing authority, is permitted only if the operator has been authenticated to the mobile terminal using additional authentication data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465